Exhibit 10.6

RELEASE OF CLAIMS

THIS RELEASE OF CLAIMS (this “Agreement”) is made by and between Fusion-io, Inc.
(the “Company”), and Dennis P. Wolf (“Employee”). The Company and Employee are
sometimes collectively referred to herein as the “Parties” and individually
referred to as a “Party”.

RECITALS

WHEREAS, Employee’s has voluntarily resigned his employment with the Company
effective November 1, 2013 (the “Resignation Date”);

WHEREAS, Employee signed an Employee Proprietary Information and Invention
Assignment Agreement with the Company on November 11, 2009 (the “Proprietary
Rights Agreement”);

WHEREAS, Employee and the Company previously entered into an Indemnification
Agreement, effective June 22, 2010 (the “Indemnification Agreement”);

WHEREAS, Employee and the Company previously entered into an Involuntary
Termination Severance Agreement, effective August 11, 2010 (the “Severance
Agreement”);

WHEREAS, during his employment with the Company, Employee received awards of
stock options and restricted stock units to acquire the Company’s common stock
as set forth on Schedule I attached hereto, which are subject to the terms and
conditions of the applicable Company equity compensation plans and the
applicable award agreements and/or documentation memorializing each such award
(collectively, the “Equity Agreements”);

WHEREAS, in May 2013, Employee received a retention bonus in the amount of
$100,000, less applicable withholdings (the “Retention Bonus”), which was
subject to a six-month clawback, and repayable by Employee to the Company in the
event that the Company terminates Employee’s employment with the Company for
cause (as defined in the Severance Agreement) or he resigns from such employment
for any reason other than good reason (as defined in the Severance Agreement);

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment relationship with the Company and Employee’s voluntary
termination of that relationship.

NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Employee hereby agree as
follows:

COVENANTS

1. Termination. Employee’s employment with the Company will terminate effective
on the Resignation Date.

2. Consideration.

(a) Retention Bonus. The Company and Employee agree that Employee shall be
entitled to retain the Retention Bonus and such Retention Bonus shall not be
subject to clawback or repayment.

(b) Acknowledgment. Employee specifically acknowledges and agrees that the
consideration provided to him hereunder fully satisfies any obligation that the
Company had to pay Employee wages or any other compensation for any of the
services that Employee rendered to the Company, that the



--------------------------------------------------------------------------------

amount paid is in excess of any disputed wage claim that Employee may have, that
the consideration paid shall be deemed to be paid first in satisfaction of any
disputed wage claim with the remainder sufficient to act as consideration for
the release of claims set forth herein, and that Employee has not earned and is
not entitled to receive any additional wages or other form of compensation from
the Company.

3. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that the Company has paid or provided all salary, wages, bonuses,
accrued vacation/paid time off, premiums, leaves, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, draws, stock, stock options or other equity awards (including
restricted stock unit awards), vesting, and any and all other benefits and
compensation due to Employee and that no other reimbursements or compensation
are owed to Employee. Employee further acknowledges and represents that in
accordance with Section 3(c) of the Severance Agreement, Employee is not
entitled to any severance benefits set forth in the Severance Agreement.

4. Benefits. Employee acknowledges and understands that (a) Employee’s group
medical insurance benefits shall end on November 30, 2013, (b) Employee may
elect to continue receiving group medical insurance pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), provided that
all premium costs shall be borne by Employee, and (c) all other benefits end on
the Resignation Date.

5. Release of Claims. Employee agrees that the consideration to be paid in
accordance with the terms and conditions described in Section 2 above represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, stockholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on Employee’s own behalf and on behalf of Employee’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation the following:

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and Employee’s voluntary termination of that
employment relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

-2-



--------------------------------------------------------------------------------

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; the California Business and Professions
Code; the California Fair Employment and Housing Act; and the Utah
Antidiscrimination Act;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this Section 5 (the “Release”)
shall be and remain in effect in all respects as a complete general release as
to the matters released. The Release does not release claims that cannot be
released as a matter of law, including, but not limited to, Employee’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Employee the right to recover any monetary
damages against the Company; Employee’s release of claims herein bars Employee
from recovering such monetary relief from the Company). Employee represents that
Employee has made no assignment or transfer of any right, claim, complaint,
charge, duty, obligation, demand, cause of action, or other matter waived or
released by this Section 5. Nothing in this Agreement waives Employee’s
(i) rights under the Indemnification Agreement, or (ii) rights to
indemnification or any payments under any fiduciary insurance policy, if any,
provided by any act, agreement, Certificate of Incorporation or Bylaws of the
Company, state or federal law or policy of insurance.

6. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Employee was already entitled. Employee further acknowledges that
Employee has been advised by this writing that (a) he should consult with an
attorney prior to executing this Agreement; (b) Employee has at least twenty-one
(21) days within which to consider this Agreement; (c) Employee has seven
(7) days following the execution of this Agreement by the parties to revoke the
Agreement; (d) this Agreement shall not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Employee
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs for doing so, unless specifically authorized by federal law.
In the event Employee signs this Agreement and delivers it to the Company in
less than the twenty-one (21) day period identified above, Employee hereby
acknowledges that Employee has freely and voluntarily chosen to waive the time
period allotted for considering this Agreement. Employee acknowledges and
understands that revocation must be accomplished by a written notification to
the Chief Legal Officer of the Company that is received prior to the Effective
Date.

 

-3-



--------------------------------------------------------------------------------

7. California Civil Code Section 1542; Release of Unknown Claims. Employee
hereby acknowledges and agrees that Employee has been advised to consult with
legal counsel and are familiar with the provisions of California Civil Code
Section 1542 (“Section 1542”), a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

In agreeing to provide a general release of any and all claims, including claims
that may exist in Employee’s favor that are currently unknown or unsuspected by
Employee, Employee hereby expressly waives any rights Employee may have pursuant
to Section 1542, as well as under any other statute or common law principles of
similar effect.

8. Equity Awards. Employee acknowledges and agrees that:

(a) the Company granted to Employee (i) each option to purchase the number of
shares of common stock of the Company at a per share exercise price indicated on
Schedule I attached hereto (each an “Option Award” and collectively the “Option
Awards”) and (ii) each restricted stock unit award covering the number of shares
of common stock of Fusion-io indicated on Schedule I (each a “RSU Award” and
collectively the “RSU Awards”, and the RSU Awards together with the Option
Awards, the “Equity Awards”);

(b) Employee has a vested right to acquire up to the number of shares with
respect to the Option Award as indicated as “Exercisable” on Schedule I (the
“Vested Shares”);

(c) all of the remaining shares covered by the Option Award which are indicated
as “Unvested” on Schedule I shall not be subject to any additional vesting, and
shall be forfeited in accordance with the terms and conditions of the Equity
Agreements;

(d) all of the restricted stock units indicated as “Outstanding” on Schedule I
are unvested as of the Resignation Date and shall not be subject to any further
vesting, and such shares shall be forfeited in accordance with the terms and
conditions of the Equity Agreements; and

(e) except with respect to the Vested Shares, shares that may have been issued
to you under the Fusion-io 2011 Employee Stock Purchase Plan prior to the
Resignation Date, and any securities you may have purchased on the open
securities markets, you neither own nor do you have any contractual right to
receive or acquire, any equity, security or derivative security of Fusion-io or
any other member of the Fusion-io Group.

9. No Pending or Lawsuits; No Knowledge of Wrongdoing. Employee represents that
that he has no lawsuits, claims, or actions pending in his name, or on behalf of
any other person or entity, against the Company or any of its subsidiaries or
any other person or entity referred to herein. Employee also represents that he
does not intend to bring any claims on his own behalf or on behalf of any other
person or entity against the Company or any of its subsidiaries or any other
person or entity referred to herein. Employee further represents that: (a) he
has no knowledge of any wrongdoing by any member of the Company or any of its
subsidiaries involving improper or false claims made to a federal or state
governmental agency, or any other wrongdoing that involves himself or other
present or former employees or directors of the Company or

 

-4-



--------------------------------------------------------------------------------

any of its subsidiaries, including any violations of the federal and state
securities laws, the Sarbanes-Oxley Act of 2002, the Foreign Corrupt Practices
Act of 1977; (b) based on his knowledge, neither the Company, any of its
subsidiaries nor any of the employees, officers or directors of the Company or
any of its subsidiaries has made in filing with the U.S. Securities and Exchange
Commission (the “SEC”), or any amendments thereto or other document filed with
the SEC, any untrue statement of a material fact, or omitted to state a material
fact necessary to make the statements made, in the light of the circumstances
under such statements were made, not misleading; (c) he is not personally aware
of any questionable accounting, internal accounting controls or auditing matters
involving the Company or any of its subsidiaries, or any fraudulent acts
involving the Company or any of its subsidiaries or any of their employees,
officers or directors.

10. Confidential Information. Employee reaffirms and agrees to observe and abide
by the terms of the Proprietary Rights Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information and nonsolicitation of the Company’s
employees or customers, which agreement shall continue in force.

11. Nondisparagement. Employee agrees to refrain from any disparaging or
derogatory statements (either orally or in writing) about the Company or any of
the other Releasees, including without limitation disparaging or derogatory
statements concerning the business affairs, financial performance, products,
services, intellectual property, the board of directors or management personnel
of the Company or any of its affiliates or subsidiaries.

12. Return of Company Property; Passwords and Password-protected Documents.
Employee confirms that Employee has returned to the Company in good working
order all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones and pagers), facilities access cards, credit cards,
Company identification, and any other Company-owned property in Employee’s
possession or control. Employee further confirms that Employee has cancelled all
accounts for Employee’s benefit, if any, in the Company’s name, including, but
not limited to, credit cards, telephone charge cards, cellular phone and/or
pager accounts and computer accounts. Employee also confirms that Employee has
delivered all passwords in use by Employee as of the Resignation Date, a list of
any documents that Employee created or of which Employee is otherwise aware that
are password-protected, along with the password(s) necessary to access such
password-protected documents. Employee hereby represents that, other than those
materials returned to the Company as described above, he has not retained or
cause to be retained, copied or caused to be copied, downloaded or caused to be
downloaded, and has not printed out or caused to be printed out, any emails,
software, computer disks, presentations/slide decks, sales information, customer
information or other documents containing the Company’s confidential,
proprietary or trade secret information, or retained any other materials
originating with or belonging to the Company or any of its subsidiaries.

13. No Cooperation. Employee agrees to cooperate as reasonably necessary in
defense of any actual or potential obligation, claim, demand, judgment,
recovery, dispute, lawsuit, subpoena or grievance (collectively “Disputes”)
initiated or currently in progress against the Company or any of its
subsidiaries, even if he is not named as a party. Such cooperation shall
include, without limitation, making himself available, upon reasonable notice,
to the Company and its counsel to provide truthful information relating to such
Disputes and appearing for depositions, trial, settlement negotiations, or other
activities in defense of the Disputes as requested by the Company and/or its
counsel. Employee agrees that Employee will not knowingly encourage, counsel, or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as related directly to the ADEA waiver in this Agreement. Employee
agrees both to immediately notify the Company upon receipt of any such subpoena
or court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Employee shall state no more than that Employee cannot provide any such counsel
or assistance.

 

-5-



--------------------------------------------------------------------------------

14. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company or any of its subsidiaries, and Employee hereby waives any
right, or alleged right, of employment or re-employment with the Company or any
of its subsidiaries. Employee further agrees not to apply for employment with
the Company or any of its subsidiaries.

15. Breach. In addition to the rights provided in the Section 15 (Attorneys’
Fees) below and without limiting the provisions of Section 18 (Arbitration)
below, including seeking potential injunctive relief thereunder, Employee
acknowledges and agrees that any material breach of this Agreement (unless such
breach constitutes a legal action by Employee challenging or seeking a
determination in good faith of the validity of the waiver herein under the
ADEA), or of any provision of the Proprietary Rights Agreement, shall entitle
the Company immediately to recover and/or cease providing the consideration
provided to Employee under this Agreement and to obtain damages, except as
provided by law, provided, however, that the Company shall not recover One
Hundred Dollars ($100.00) of the consideration already paid pursuant to this
Agreement and such amount shall serve as full and complete consideration for the
promises and obligations assumed by Employee under this Agreement and the
Proprietary Rights Agreement.

16. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

17. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

18. Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Agreement.

19. Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SANTA CLARA COUNTY IN THE STATE OF
CALIFORNIA, BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT
TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR
MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW,
INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL

 

-6-



--------------------------------------------------------------------------------

SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY
FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

21. No Representations. Employee represents that Employee has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Employee has relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

22. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

23. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Proprietary Rights Agreement, the Indemnification Agreement and
the Equity Agreements.

24. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the Chief Executive Officer of the Company.

25. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
regard for choice-of-law provisions. The California state courts located in
Santa Clara County and/or the United States District Court for the Northern
District of California shall have exclusive jurisdiction and venue over all
controversies relating to or arising out of this Agreement. Employee hereby
expressly consents to the exclusive jurisdiction and venue of the California
state courts located in Santa Clara County and/or the United States District
Court for the Northern District of California for any disputes arising out of or
relating to this Agreement.

 

-7-



--------------------------------------------------------------------------------

26. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by Employee within twenty-one (21) days. Each Party has
seven (7) days after that Party signs this Agreement to revoke it. This
Agreement will become effective on the eighth (8th) day after Employee signed
this Agreement, so long as it has been signed by the Parties and has not been
revoked by either Party before that date (the “Effective Date”).

27. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

28. Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees. Employee expressly acknowledges that:

 

  (a) Employee has read this Agreement;

 

  (b) Employee has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Employee’s own choice or has
elected not to retain legal counsel;

 

  (c) Employee understands the terms and consequences of this Agreement and of
the releases it contains; and

 

  (d) Employee is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

COMPANY     FUSION-IO, INC.     By:   /s/ Shane Robison     Name:   Shane
Robison     Title:   Chief Executive Officer     Dated:   October 29, 2013      
EMPLOYEE    

Dennis P. Wolf, an individual

   

/s/ Dennis P. Wolf

      (Signature)     Dated:   October 29, 2013

 

-8-



--------------------------------------------------------------------------------

SCHEDULE I

 

     Award
ID      Award Date      Award Type      Award Price      Award Amount     
Vested      Unvested      Outstanding      Exercisable      Exercised  

STOCK OPTIONS

                                   334         11/18/2009         Stock Option
      $ 0.6500         730,000         714,791         15,209         108,650   
     93,441         621,350         548         09/12/2010         Stock Option
      $ 1.9600         100,000         77,083         22,917         39,600   
     16,683         60,400         682         01/25/2011         Stock Option
      $ 5.1200         200,000         0         200,000         200,000        
0         0         964         09/30/2011         Stock Option       $ 19.0000
        270,000         140,625         129,375         221,000         91,625
        49,000         2005         09/12/2012         Stock Option       $
28.6100         71,500         0         71,500         71,500         0        
0   

RESTRICTED STOCK UNITS

                                   2011         09/12/2012         RSU       $
0.0000         71,500         0         71,500         71,500         0        
0         2555         08/09/2013         RSU       $ 0.0000         50,000   
     0         50,000         50,000         0         0                  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total

                 1,493,000         932,499         560,501         762,250      
  201,749         730,750                  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 